Citation Nr: 1520681	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-21 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, bilateral knees and degenerative medial meniscus and chondromalacia of the patella, left knee, prior to January 30, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, with degenerative medial meniscus and chondromalacia of the patella, from January 30, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from May 1988 to September 1988, November 1990 to May 1991 and from November 2004 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for degenerative joint disease, bilateral knees and degenerative medial meniscus and chondromalacia of the patella, left knee, with an evaluation of 10 percent effective May 5, 2008.

The Veteran filed an appeal of the 10 percent rating for her left knee in September 2009.  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a timely substantive appeal.  The Board notes that in an April 2014 rating decision, the RO granted service connection separately for degenerative joint disease of the right knee effective January 30, 2014.  The RO recharacterized the Veteran's left knee disability as degenerative joint disease, left knee, degenerative medial meniscus and chondromalacia of the patella, left knee, effective January 30, 2014.  Thus, the Board has characterized the issues on appeals as noted above. 

The issues of entitlement to service connection for a great left toe disability, to include numbness and tingling, and gastroesophageal reflux disease (GERD) have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that the claim must be remanded to obtain the Veteran's complete Social Security Disability (SSA) records.  A January 2014 VA examination report reflects that the Veteran reported she is receiving Social Security due to "work- related injuries to head and legs."  Although she indicated the injury was work related, medical records pertaining to her legs are directly relevant to her claim for an increased rating for her service-connected left knee disability.  There is no indication the RO has attempted to obtain her SSA records.  As the SSA records are relevant to her claim, an attempt must be made to obtain the records.  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's SSA benefits, as well as copies of all supporting documentation. 

Additionally, although the Veteran has been provided with several VA examinations, the results have indicated the Veteran did not give her best effort during the range of motion tests.  The January 2014 VA examiner noted that true limitations of range of motion could not be assessed.  The December 2014 VA examiner also noted that lack of exertional effort during active range of motion testing, compared to movement noted during other parts of the examination, caused the values to be grossly underestimated.  As the claim must be remanded for the Veteran's SSA records, a new VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, the claims file must indicate this fact.

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of her left knee disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a higher rating for degenerative joint disease bilateral knees and degenerative medial meniscus and chondromalacia of the patella, left knee, prior to January 30, 2014, and degenerative joint disease of the left knee, degenerative medial meniscus and chondromalacia of the patella, left knee, effective January 30, 2014.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


